By the Court,

Cole, J.
We consider the relation in this case defective in a material point, for not alleging, as we think it ought, that the respondent had in his hands moneys which could properly be applied to the payment of the orders mentioned in the relation. An examination of the various provisions of law, defining the powers and duties of the *155board of education of the city of Madison, most clearly shows, we think, that the said board were to have under their control different funds, or rather moneys raised for certain specified purposes, and it was not contemplated that moneys raised for one purpose should be applied to another, while the former purpose was not provided for, or unaccomplished. For instance, that moneys raised to meet interest upon borrowed money should not be applied to the payment of teachers’ wages, when such interest remained unpaid. This is apparent from the various provisions having a bearing upon this subject. The board is required to certify to the common council the amount of money necessary to be raised in any one year for each or all of the purposes specified in section 11 chap. 49, Pr. Laws, 1855; chap, 8 of the charter; Pr. Laws, 1856, 107, § § 1, 2, and 3; Pr. Laws, 1855, 55; and by § 11 chapter 49, it was made the duty of the officers therein mentioned, to cause to be raised by taxation, such sums as might be determined upon and certified to them by the board necessary: 1. To purchase, lease, or improve sites for school houses. 2. To build, purchase, lease, &c., school houses. 3. To purchase, exchange, &c., school apparatus, furniture, &c. 4. To purchase fuel, and defray contingent expenses, of the schools. 5. To pay any balance due teachers after the expenditure of the public moneys provided for that purpose. And 6. To pay interest due upon any moneys which the board was authorized to borrow by the act. By the 14th section of the same act, it will be seen that the board were required to determine and certify the sums in their opinion necessary and proper to raise under the 11th section specifying the sum required for each of the purposes therein mentioned. We can see no particular object in these various provisions of law, if all the moneys recommended to be raised by the board were to constitute one fund, and to be applied indiscriminately to any indebtedness which the board might *156create. It might so happen that the money raised to build and repair school houses, might he inadequate to meet the indebtedness created by the board for that purpose, in which case it would not be in accordance with the spirit of these provisions to make up the deficiency out of the fund raised to pay teachers, and let the latter go unpaid. Other illustrations might be suggested, but we deem it unnecessary to dwell upon the point.
We are, therefore, of the opinion that it is the duty of the board to apply the funds under their control to the specific purpose for which the money is raised, and it might be well, perhaps, in drawing an order upon their treasurer, for teachers wages, to require it paid out of any funds raised for the purpose of paying teachers, which had not already been appropriated. And for a like reason it should appear affirmatively in the relation, that the respondent had moneys in his hands raised for the purpose of, and which could be applied to, the payment of the orders mentioned therein.
As this is a material part of the relation, the motion to quash must be granted, but with leave to amend upon payment of costs in the respect designated.